 Case:21-13328-MER Doc#:97-2 Filed:07/27/21         Entered:07/27/21 14:50:57 Page1 of 29



 1
                       UNITED STATES BANKRUPTCY COURT
 2
                              FOR THE DISTRICT OF ARIZONA
 3

 4

 5

 6 In re:                                           Chapter 11 Proceedings
 7 SUMMIT FAMILY RESTAURANTS INC,                   Case No. 2:21-bk-02477-BKM
 8                       Debtor.
                                                    TRANSCRIPTION OF 341 CREDITORS
 9                                                  MEETING CONDUCTED ON MAY 11,
                                                    2021
10

11
      Patti Chan       Good morning, my name is Patti Chan, I’m with the Office of the United States
12                     Trustee. This is the first Meeting of Creditors regarding Summit Family
                       Restaurants, Inc. It is case number 2-21-02477. The date is Tuesday, May 11,
13
                       2021 and the time is about 9 am. Can I please have the appearance of the
14                     attorney for the Debtor?

15                     Hello, my name is Sierra Minder representing the Debtor.

16    Patti Chan       Thank you. And, I believe I have Robert Wheaton with – who is representing
                       the Debtor Entity.
17
      Robert Wheaton   Yes.
18

19    Patti Chan       Okay, and we also have Mr. Ron Dowdy, is that correct?

20    Ron Dowdy        Yes.

21    Patti Chan       Okay. So, Mr. Wheaton, I’m going to swear you in first. Could you please raise
                       your right hand? Is your right hand raised?
22
      Robert Wheaton   Yes
23
      Patti Chan       Okay, do you solemnly swear or affirm to tell the truth, the whole truth and
24
                       nothing but the truth?
25
      Robert Wheaton   Yes
26
      Patti Chan       Thank you. And, Mr. Dowdy? Can you please raise your right hand?
27
      Ron Dowdy        Yes
28

                                                1                                 Exhibit B
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21             Entered:07/27/21 14:50:57 Page2 of 29



 1    Patti Chan       Is your right hand raised?
 2    Ron Dowdy        Yeah
 3
      Patti Chan       Okay, do you solemnly swear or affirm to tell the truth, the whole truth and
 4                     nothing but the truth?

 5    Ron Dowdy        Yeah

 6    Patti Chan       Thank you. Okay, um, Mr. Wheaton, I’m going to direct my questions to you,
                       if you need Mr. Dowdy’s assistance, please state so. Okay?
 7
      Robert Wheaton   Yes
 8

 9    Patti Chan       Alright. Ah, Mr. Wheaton, where are you currently located?

10    Robert Wheaton   4716 East Valley Vista Lane, Paradise Valley, Arizona 85253

11    Patti Chan       Okay. So, are you currently in the same location with your attorney?

12    Robert Wheaton   No
13    Patti Chan       Oaky. Again, just for the record, if I have asked you a question or if parties
14                     asked you a question, please complete your answer before you ask or refer to
                       your attorney, okay?
15
      Robert Wheaton   Yes
16
      Patti Chan       Okay. The purpose of this meeting is to examine the Debtor and be heard on
17                     the administration of the case. This is not a judicial proceeding so the Federal
                       Rules of Civil Procedure and the Federal Rules of Evidence do not apply. This
18
                       meeting is being electronically recorded. I will begin by asking certain
19                     questions of the Debtor to get started and then Creditors will be given an
                       opportunity to ask the Debtor questions. I am also the Trial Attorney assigned
20                     to this case and we are still working outside the office so the direct number to
                       reach me is 202-306-6181. Going forward, when I refer to the Debtor, I am
21                     referring to Summit Family Restaurant, okay? Mr. Wheaton?
22    Robert Wheaton   Yes.
23
      Patti Chan       Okay. Mr. Wheaton, in regards to the Debtor, what is your official title?
24
      Robert Wheaton   CEO
25
      Patti Chan       And my understanding is that you are also the sole Director of Star Buffet and
26                     Star Buffet owns 45%, I guess through that ownership – I’m sorry, Star Buffet
                       owns 100% of the Debtor and you own 44.5% of Star Buffet, is that correct?
27

28

                                                    2
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page3 of 29



 1    Robert Wheaton   That is correct. You did make a statement, however that I am the sole Director
                       of Star Buffet, and I am not the sole Director of Star Buffet, I’m the sole Director
 2                     of Summit Family Restaurant, Inc.
 3
      Patti Chan       Okay, thank you for that clarification. As the CEO, and sole Director, what are
 4                     your duties and responsibilities with the Debtor?

 5    Robert Wheaton   I manage the day to day activities of the business, Casa Bonita, which is the sole
                       operating business owed by Summit at this point in time. I’m very active in
 6                     monitoring capital expenditures, personnel matters, allocation of capital,
                       accounting.
 7

 8    Patti Chan       Okay. And do you, are you the person who signs off on the tax returns?

 9    Robert Wheaton   Generally, yes

10    Patti Chan       Are you compensated for your position?
11    Robert Wheaton   I have not been compensated for my position
12    Patti Chan       Okay. Were you compensated for your position or are you, I guess, I guess
13                     through some contract or agreement you are generally compensated?

14    Robert Wheaton   Through the date of this hearing I have never been compensated for, directly,
                       for the, or indirectly
15
      Patti Chan       Okay
16
      Robert Wheaton   for the position
17
      Patti Chan       Okay. Was your compensation different before the filing of the bankruptcy?
18
                       Mr. Wheaton?
19
      Robert Wheaton   My compensation arrangement has been thoroughly consistent for a number of
20                     years, I operate under a written contract. However, since March of 2020 I have
                       not been compensated.
21
      Patti Chan       Okay.
22
      Robert Wheaton   At all.
23

24    Patti Chan       Okay. Can you give me a daytime phone number where you can be reached?

25    Robert Wheaton   602-684-5536

26    Patti Chan       Did you help prepare the Petitions, Schedules and Statements and any
                       Amendment, so when I refer to these documents together, I’m going to refer to
27                     them as the “Bankruptcy Documents.” Did you help prepare the Bankruptcy
28                     Documents in this case?


                                                  3
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page4 of 29



 1    Robert Wheaton   I certainly provided guidance on the responses. I did not do the actual
                       administrative preparation of the responses, but I am familiar with each and, line
 2                     that is included in the document.
 3
      Patti Chan       Okay. You understand that the Bankruptcy Documents are signed under penalty
 4                     or perjury?

 5    Robert Wheaton   Yes

 6    Patti Chan       Did you sign the Bankruptcy Documents?
 7    Robert Wheaton   I did
 8
      Patti Chan       Have you reviewed the Bankruptcy Documents for this case, for their accuracy?
 9
      Robert Wheaton   Yes
10
      Patti Chan       Are the Bankruptcy Documents true and accurate to your knowledge?
11
      Robert Wheaton   Yes
12
      Patti Chan       And, Mr. Dowdy attended our initial Debtor interview, what is his official title?
13

14    Robert Wheaton   His official title is Group Controller of Star Buffet, Inc.

15    Patti Chan       Okay. Does he have a title with Summit Family Restaurants?

16    Robert Wheaton   He does not, to my knowledge.

17    Patti Chan       Does he have any ownership of the Debtor?
18    Robert Wheaton   Not to my knowledge
19    Patti Chan       Is he compensated for his position through the Debtor?
20
      Robert Wheaton   Mr. Dowdy would have to answer that. I’m not familiar.
21
      Patti Chan       Okay. Mr. Dowdy?
22
      Ron Dowdy        I’m the Secretary Treasurer of Summit Family Restaurant, Inc. and I am not
23                     compensated by Summit Family Restaurant.
24    Patti Chan       What entity are you compensated by?
25
      Ron Dowdy        Florida Buffet Holdings, Inc.
26
      Patti Chen       Okay. Okay, thank you. And has your compensation changed since the Petition
27                     was filed?

28    Ron Dowdy        No

                                                   4
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page5 of 29



 1    Patti Chen       Okay, thank you. I’m going to direct my questions back to Mr. Wheaton. Mr.
                       Wheaton, is the mailing address for the Debtor 4340 East Indian Road, School
 2                     Road, Suite 21-305, Phoenix, Arizona?
 3
      Robert Wheaton   Yes
 4
      Patti Chan       Okay, on the Petition the Debtors also operate as Casa Bonita. Is there any other
 5                     different names?

 6    Robert Wheaton   No.
 7    Patti Chan       For the record, what is the nature of the Debtor’s business?
 8
      Robert Wheaton   Restaurant and entertainment venue
 9
      Patti Chan       This restaurant entertainment venue is located in Denver, Colorado, is that
10                     correct?

11    Robert Wheaton   Yes
12    Patti Chan       On the Petition its listed as a small business, is that correct?
13    Robert Wheaton   Yes
14
      Patti Chan       Okay, has it operating since, I think its 1974?
15
      Robert Wheaton   Yes
16
      Patti Chan       Does the Debtor have any other source of income aside from its principal
17                     business?
18    Robert Wheaton   No
19
      Patti Chan       There were some, I guess like, inventory and supplies, maybe from the gift shop
20                     that’s related to the business, are all of those, the items, are they located at the
                       restaurant?
21
      Robert Wheaton   Yes
22
      Patti Chan       You listed a leasehold interest of 6715 West Colfax Avenue in Denver,
23                     Colorado, is that the restaurant location?
24
      Robert Wheaton   Yes
25
      Patti Chan       Okay, does it expire in 2029? Do you know?
26
      Robert Wheaton   I’m not familiar with the expiration date
27
      Patti Chan       Okay
28

                                                   5
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page6 of 29



 1    Robert Wheaton   Today
 2    Patti Chan       And you didn’t list any value, for the leasehold, is there a reason why there was
 3                     no value listed?

 4    Robert Wheaton   Well, in the Schedule we provide an aggregate value of $153,907 which is
                       furniture and fixtures but in terms of leasehold interest, we have no value on our
 5                     books so we didn’t provide one.

 6    Patti Chan       Okay. Does the Debtor hold or have an interest in any other property?
 7    Robert Wheaton   The Debtor owns one other piece of property in St. George, Utah. It is, we have
 8                     a leasehold interest, a building interest in a property in St. George, Utah.

 9    Patti Chan       Okay, I think I saw that on Schedule G, is that being subleased to Star Buffet,
                       Inc.?
10
      Robert Wheaton   Well the technical – the short answer is its actually being leased to a third party,
11                     that third party is Pathway Partners, LLC. Pathway Partners operates a Black
                       Bear Diner. And, that is the short answer.
12

13    Patti Chan       Does the Debtor or its affiliates have any interest in this Black Bear Diner?

14    Robert Wheaton   None

15    Patti Chan       Okay. I did – so the $20,500 I saw in the Statements, what was that? Who is
                       paying that and where – which – how is that transaction going around? Is that
16                     from the Black Bear Diner to the Debtor?
17    Robert Wheaton   Well, the longer answer is that in 1998 Star Buffet, Inc. acquired certain real
18                     estate from and business from CTE Restaurant, Inc. One of the assets that was
                       involved in that transaction in 1998 was a lease. Summit had a valuable land
19                     lease in St. George, Utah. The Board authorized the purchase of a larger
                       transaction which included that piece of property. Since 1998, with a few minor
20                     exceptions, that property has been leased to third parties because it’s a, a
                       significantly valuable lease with a rate that’s well under market. It has resided
21                     in Summit Family Restaurants since 1998. But the essence of the transaction
22                     has always been to lease to a third party. The most recent tenant, as I just
                       referenced, was a Black Bear Diner. A number of years ago, as Star Buffet
23                     sought growth capital, I invested in purchasing the spread between the amount
                       of rent that was paid to the owner of the property and the amount of rent that
24                     was received for that property. So, I paid a lump sum in cash to, I believe, FBI
                       Leasing. And in return for that, on a monthly basis, it’s an amortized schedule
25
                       over approximately 12 years, I receive a $2,500 payment that has historically
26                     come from FBI Leasing, Inc., but was reported in the last year, from time to
                       time, as a payment from Summit.
27
      Patti Chan       Okay, so Summit
28

                                                  6
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21          Entered:07/27/21 14:50:57 Page7 of 29



 1    Robert Wheaton   Is the transaction that has been discussed with Chris by Ron Dowdy.
 2    Patti Chan       Okay. So that amount actually, in the end, is coming to you, individually?
 3
      Robert Wheaton   Coming to me individually? Yes
 4
      Patti Chan       Okay. Currently does the Debtor have any employees?
 5
      Robert Wheaton   Yes
 6
      Patti Chan       How many?
 7
      Robert Wheaton   I believe as of today, 3 and I believe by the end of this week, somewhere between
 8                     30 and 40.
 9
      Patti Chan       Okay, and are these going to be full-time employees?
10
      Robert Wheaton   I would say less than 10% of a – if I use a 40-employee number, less than 10%
11                     would be full-time. The majority would be part-time.

12    Patti Chan       Okay. Does the Debtor own any vehicles?
13    Robert Wheaton   No
14
      Patti Chan       On Schedule B, No. 15, the Debtor lists 100% interest in HTB Restaurants, Inc.
15                     worth $0. What is the nature of HTB Restaurants?

16    Robert Wheaton   In 1997, Star Buffet, Inc. filed an S1 detailing what was defined under the SEC
                       as a formation transaction. That formation transaction included the purchase of
17                     two operating businesses that existed in Summit. One was HTB Restaurant,
                       Inc., which was a chain of buffet restaurants and the second was two Casa Bonita
18
                       Restaurants. One in Denver and one in Tulsa. So, at the – in 1996, Summit had
19                     more than one business, you asked that question a little bit earlier, and had
                       Mexican restaurants and it had American, a chain of American buffets. Those
20                     chain, that chain of American buffets has long ago been closed and discontinued
                       but the subsidiary remains, the inactive subsidiary remains intact.
21
      Patti Chan       Okay. Does the Debtor have or hold any interest in any other businesses?
22
      Robert Wheaton   No
23

24    Patti Chan       Could you just tell me the nature of the Stars Inc. What is the nature of that
                       business?
25
      Robert Wheaton   It’s essentially nothing more than an administrative service provider for the 5
26                     operating subsidiaries of Star Buffet, Inc. It, it receives cash, issues checks
                       primarily of an administrative nature, and it’s really that simple.
27

28    Patti Chan       Okay. How does it get cash? Is there some kind of flow, like a percentage that
                       goes into Starts Inc.?

                                                 7
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                Entered:07/27/21 14:50:57 Page8 of 29



 1    Robert Wheaton        Cash is remitted to Starts, and I might have to look to Ron to correct me if that
                            isn’t’ the case, it – receipt of cash is based on where the disbursements are set.
 2                          So it may receive cash from one of the five operating subsidiaries and then remit
 3                          it for operating expenses of that subsidiary. It’s a simple pass through
                            administrative record keeping entity only.
 4
      Patti Chan            Okay. So, would it be correct to say that almost – at least for the subsidiaries,
 5                          all the cash does flow through Starts Inc.?
 6    Robert Wheaton        Not all cash flows through Starts but the majority of cash received in payments
                            do, but I would defer to Ron if that is in error.
 7

 8    Patti Chan            Mr. Dowdy, is that, would that be correct?

 9    Ron Dowdy             The majority of the cash for the payments that Starts does is correct. Starts
                            would pay the, for example, the insurance policy for the whole corporation. It
10                          would pay the workers comp for the, primarily the whole corporation. It would
                            pay those type of bills and that cash would go to Starts Inc.
11
      Patti Chan            Okay. Thank you. Turning back to Mr. Wheaton, are there any customer lists
12
                            that the Debtor collects?
13
      Robert Wheaton        No.
14
      Patti Chan            Okay.
15
      Robert Wheaton        Well, I – that, I’d like to correct that, the Debtor would have a list of a number
16                          of schools that had historically done field trips at the restaurant. I’m not sure
                            that I have ever seen that list, but I believe it is available. Or it has been
17
                            maintained because school field trips are a large percentage of the luncheon
18                          business of Casa Bonita. So, I have to assume its maintained because there are
                            marketing documents sent out from time to those institutions.
19
      Patti Chan            Okay. I’m going to open it up to parties to ask questions and I’m going to first
20                          have, direct it to Mr. Simpson and Mr. Simpson, if you could state on the record
                            your appearance.
21

22    Christopher Simpson   Thank you Ms. Chan. This is Christopher Simpson, the Subchapter 5 Trustee
                            appointed in this case. And I’ll just start by restating that Mr. Dowdy and
23                          counsel have made themselves available, so from my perspective, this is going
                            to make today much easier than it usually is. There is quite a bit of more work
24                          to be done but they have been very cooperative, so, my list of questions will be
                            somewhat shorter, but I do have a few. Mr. Wheaton, could you just generally
25
                            describe for us the status of the reopening of the restaurant?
26
      Robert Wheaton        Good morning Chris. The – we are working to separate and distinct paths. One
27                          is what I’ll call cleanup of a business that’s been closed for over a year due to,
                            what I would deem government fiat, and that’s physical cleanup of the property.
28                          It involves going through a very large inventory of food and a large inventory
                            of gift shop merchandise to determine what needs to be exposed of, what can’t
                                                       8
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page9 of 29



 1                          be used. It involves cleanup of the outside of the property, with the tenant is
                            responsible for maintaining and that process is ongoing right now. There is a
 2                          second element of the reopening that has to do with making sure that all of the
 3                          restaurant equipment, the stoves, the grills, the fryers, are – the dish, it’s actually
                            a flight dish machine, is working and functional. And that process started late
 4                          last week and is expected to last probably a couple of more weeks. Depending
                            on when we can – it’s very difficult right now to get service people to actually
 5                          show up for their appointed schedule. But we are working that side as well.
                            Once the two of them are completed, then we should be able to move into the
 6
                            health inspection stage and the reopening stage.
 7
      Christopher Simpson   Very good and when, when that occurs will you be able to offer at a full
 8                          capacity?

 9    Robert Wheaton        The current regulations do not allow for full capacity. It’s a restricted capacity
                            so the answer would be that’s up to the State of Colorado. But right now, it
10                          would be – every state is a little bit different Chris and but, I – it would be
                            defined closely to 50% right now capacity. The restaurant has 1200 seats so you
11
                            would initially saw that means at 50% capacity, 600 seats but then there are
12                          some other distancing requirements that come into play and I’m not convinced
                            that I have an accurate number yet. But I would say we should be able to open
13                          between 300 and 500 per capacity.
14    Christopher Simpson   Of course, this location is rather unique in the restaurant industry, that’s a large
                            space for 300 to 500. Can you operate profitably at that level?
15

16    Robert Wheaton        No

17    Christopher Simpson   So, in the initial stages of operation do you anticipate operating at a loss?

18    Robert Wheaton        We do
19    Christopher Simpson   Any insight from the State yet regarding how long that may be necessary?
20    Robert Wheaton        No
21
      Christopher Simpson   Okay.
22
      Robert Wheaton        But before we provide final proformas in this structuring, we’ll have the best
23                          answer that we possibly can have on that. If I can add Chris, the nice thing about
                            Casa Bonita is that Star Buffet has owned Summit for, it will be 25 years in
24                          September. That’s about 60% of Casa Bonita’s full wonderful tenure that it had.
                            We have extraordinarily detailed financial statements going back a number of
25
                            years and the nice thing about Casa Bonita is that we can almost tell to the day,
26                          exactly what the sales will be on a go forward basis because historically the
                            performance has been so well managed and has been so consistent. So really
27                          the only question will be capacity and when we are going to be able to get to
                            70%, when we’ll get to 80%. But once we, we know that, we’re going to know
28

                                                        9
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page10 of 29



 1                          exactly how much the business is going to generate in sales and cash flow. It’s
                            a remarkably consistent business.
 2

 3    Christopher Simpson   Thank you for that explanation and I will lead right into my next question which,
                            feel free to refer to Mr. Dowdy on this one as well. But, I’ve seen some
 4                          information regarding the net profit of the company in past or at this location in
                            past years, do you understand what I mean when I say net profit?
 5
      Robert Wheaton        I do
 6
      Christopher Simpson   Okay. Can you give ballpark, either you or Mr. Dowdy, of the net profit for this
 7                          location for 2019?
 8
      Robert Wheaton        I’m presumably looking at the same Schedule that you are looking at and it
 9                          shows net profit of $1,152,738 if you add back depreciation it will be a little bit
                            more than that. We tend to look at a pretax cash flow number versus an 18
10                          number but both of those were provided to you and so that would be a reasonable
                            proxy for that year.
11
      Christopher Simpson   Thank you. Fast forwarding to when you are able to reach full capacity, there
12
                            appears to be some changes happening in the economy that I don’t know if you
13                          have the ability to model but, just as your basic anticipation, let’s say for the
                            first full year of operating at full capacity, do you anticipate that you would be
14                          able to reach these same net profit numbers?
15    Robert Wheaton        The range over the last five years, as you know from the Schedules that you
                            were provided, is between – cash flow or net profit between $1.1 and $1.5
16
                            million. We consistently operated in that and I would be very comfortable and
17                          would expect that the proforma that you see will show a pretax, after tax cash
                            flow number of $1.2 to $1.5. For the first full year of operation at 100%
18                          capacity.
19    Christopher Simpson   Thank you. And so, from that answer, it sounds like at least at this present time,
                            increases in food costs, increases in labor are things that you believe you’ll be
20
                            able to manage and will not materially decrease your net profit in the coming
21                          years?

22    Robert Wheaton        Well Chris you are obviously up to speed on the challenges that restaurant
                            industry has right now. They are, there – the two are more labor shortages than
23                          labor costs increases and right now food costs are a challenge for the restaurant
                            industry. It had been fairly stable for a couple of years. But if you were to take
24                          a menu from Casa Bonita five years ago and you would look at it today, Casa
25                          Bonita has been able to consistently increase its menu charges along with a line
                            of cost increases that we have experienced. And again, we – it’s a bit
26                          unfortunate because you know, it’s just a sign of inflation but, but, we have
                            historically been able to increase our menu prices and I expect that we’ll be able
27                          to do – I actually sent to the printer, well, that’s an exaggeration, I provided it to
                            our acting GM who is hopefully bringing the menu to the printer, last weekend,
28                          and it has eight, on average, an 8% increase from the menu that we had when

                                                       10
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page11 of 29



 1                          we closed in March of 2020. The numbers have already been done. I don’t
                            know if the menus have been printed yet.
 2

 3    Christopher Simpson   Thank you. Thank you for that explanation. Sounds like you are in a good
                            position to manage through the challenges ahead as far as costs.
 4
      Robert Wheaton        I’m sorry, historically Casa Bonita has been able to – it’s very analogous to
 5                          Disney – it’s been able to move its costs up as the costs have increased. I still
                            see the wonderful crowds that we have enjoyed for 25 years.
 6
      Christopher Simpson   Very good. As far as the business plan, I don’t want to put words in your mouth,
 7                          but for the sake of brevity, it sounds like the business plan is to get this location
 8                          up, running, to come to some sort of agreement with the landlord and then
                            continue operations as you have done historically. Is that a fair assessment?
 9
      Robert Wheaton        Yes
10
      Christopher Simpson   Are there any other opportunities or alternatives that you are currently
11                          investigating?
12
      Robert Wheaton        Would you be more specific in your question? I’m not sure how ______
13
      Christopher Simpson   Has there been any – have you seen any indication in the market of anyone
14                          interested in purchasing this location from the Debtor?

15    Robert Wheaton        We’ve had multiple inquiries as to whether we would be interested in selling the
                            business. As we have
16
      Christopher Simpson   And what are your
17

18    Robert Wheaton        I’m sorry, as we have had for years. This

19    Christopher Simpson   And what are your current thoughts?

20    Robert Wheaton        The business is marketable but it has – it’s been a consistently profitable
                            investment for Star Buffet, Inc. for many years and we are going to remain, we
21                          are going to remain open but I think the investment will be far more valuable if
                            the restaurant is open than selling it shuttered.
22

23    Christopher Simpson   Understood. I will switch to Mr. Dowdy, only because I think he might be in a
                            better position to answer this next line of questioning. But if I’m wrong about
24                          that Mr. Wheaton, please jump in. Mr. Dowdy, during the course of this
                            bankruptcy, is there any anticipation of any need to distribute funds to any
25                          affiliates? And that would include for overhead items.
26    Ron Dowdy             Ahh, no.
27
      Christopher Simpson   Very good. Mr. Wheaton indicated that this location may need to operate at a
28                          loss for some period of time. Do you have an understanding of how that would
                            be financed?

                                                       11
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                 Entered:07/27/21 14:50:57 Page12 of 29



 1    Ron Dowdy             The – in the short term it would be financed through cash on hand that Summit
                            has.
 2

 3    Christopher Simpson   And not to put too fine a point on it but just want to make sure we have clarity
                            on the answer as far as any distributions to affiliates – this would include no
 4                          distributions for admin costs, reimbursement of insurance or reimbursement of
                            workman’s comp as you currently anticipate it. Would that be correct?
 5
      Ron Dowdy             That’s what we currently anticipate.
 6
      Christopher Simpson   Okay, very good, thank you. As far as compensation for both you and Mr.
 7                          Wheaton, in our early discussions, I believe I had anticipated, or you had
 8                          anticipated that there would be some compensation from the Debtor entity, it
                            now sounds like the current consideration is that there will be no compensation
 9                          from the Debtor entity or, let’s take it one at a time. Do you anticipate any
                            compensation from this Debtor for Mr. Wheaton during the terms of this
10                          bankruptcy?
11    Ron Dowdy             Well, I thought your previous question was do I anticipate any of the – any
12                          overheads being, outside overhead being paid by the Debtor. And I said no, but
                            to – but I expect that there will be direct – there is the possibility there is to be
13                          direct compensation from the Debtor to Mr. Wheaton and myself as we work
                            full-time for Summit.
14
      Christopher Simpson   Very good. Let’s take that one party at a time. It was my understanding from
15                          Mr. – and Mr. Wheaton please feel free to jump in here – it was my understating
16                          from what you said before is historically you had received no compensation
                            from this Debtor. Is that still correct?
17
      Ron Dowdy             That’s still correct yet
18
      Christopher Simpson   Okay. So, there would be – to the extent that you’re planning to compensate
19                          Mr. Wheaton, this would be a change? Than the historically practice
20    Ron Dowdy             Yes it is. Yeah, because historically Mr. Wheaton doesn’t go and spend two
21                          consecutive months in Denver. So, it’s, it is an historical change but it’s also
                            unprecedented circumstances.
22
      Christopher Simpson   And do you anticipate that that arrangement would – you would seek approval
23                          from the Bankruptcy Court?
24    Ron Dowdy             Yeah
25    Christopher Simpson   Very good. Same question for you Mr. Dowdy, to the extent that your gearing
26                          away from past practices for direct compensation, do you anticipate getting
                            Bankruptcy Court approval for that compensation?
27
      Ron Dowdy             Yeah
28

                                                       12
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21                Entered:07/27/21 14:50:57 Page13 of 29



 1    Christopher Simpson   Thank you. And with that those are all the questions I have at this time Ms.
                            Chan and I’d like to thank Mr. Dowdy, Ms. ______ and Mr. Wheaton again for
 2                          their availability they have given me these past several weeks.
 3
      Patti Chan            Thank you. Now I’m going to let Mr. Dawes speak and if you could please state
 4                          your name and who you represent for the record.

 5    Chris Dawes           Thank you. Yes, Chris Dawes, I represent BSV Lamont JCRS LLC, the
                            Landlord at the Casa Bonita location. So gentlemen, I have a few questions I
 6                          wanted to follow-up on. Mr. Dowdy, the compensation package that you and
                            Mr. Wheaton envisioned on a go forward, could you describe what that
 7
                            compensation package is and what the economics would be?
 8
      Ron Dowdy             Ahh, I had to get it off of mute. I would expect that on a go forward basis we
 9                          are talking probably a max of 2 months compensation for Mr. Wheaton and 2 to
                            4 weeks perhaps for myself.
10
      Chris Dawes           And what would the economics look like?
11
      Ron Dowdy             The economics of that would be, for 2 months, Mr. Wheaton salary would be
12
                            approximately $40,000 and for 1 month, mine would probably be $7,000.
13
      Chris Dawes           So Mr. Wheaton’s would be $20,000 per month? Is that – do I understand that
14                          right?

15    Ron Dowdy             Approximately, yes
16    Chris Dawes           Okay. And do I understand that if I understood some of testimony earlier, Mr.
                            Wheaton has spent the last 2 months in Denver on this project?
17

18    Ron Dowdy             He has not been in – he has been working on this project, we anticipate – I think
                            I said, the next 2 months.
19
      Chris Dawes           Got it. Got it. So, I heard that Summit family, the Debtor operates from an office
20                          in Arizona, is that correct?
21    Ron Dowdy             It has that – it has an address in Arizona
22
      Chris Dawes           Okay, and what is located at that address in Arizona?
23
      Ron Dowdy             Its, it’s just a PO Box
24
      Chris Dawes           Okay, so there is no physical office?
25
      Ron Dowdy             No
26
      Chris Dawes           Okay
27

28    Robert Wheaton        Well, that’s not – if I may interrupt, I know you


                                                      13
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page14 of 29



 1    Patti Chan       Yeah, that’s
 2    Robert Wheaton   I can’t do that?
 3
      Patti Chan       Is that Mr. Wheaton?
 4
      Robert Wheaton   It is Mr. Wheaton.
 5
      Patti Chan       Okay, Mr. Wheaton, did you want to answer that question posed by Mr. Dawes?
 6
      Robert Wheaton   I did. I gave the address of 4716 East Valley Vista Lane as the address where I
 7                     operate and I have consistently operated at that address to administer Casa
                       Bonita’s affairs and other affairs since the corporate office was shuttered, which
 8
                       was in Scottsdale, Arizona in March of last year. So, I am physically here and
 9                     I’m directing the business from 4716 East Valley Vista Lane.

10    Chris Dawes      And what physically is at that location Sir?

11    Robert Wheaton   It is a home office
12    Chris Dawes      Is that where you personally reside?
13    Robert Wheaton   Yes
14
      Chris Dawes      And when did the principal office address for Summit Family Restaurants
15                     change from Plant City, Florida?

16    Robert Wheaton   Ron Dowdy can correct me if I’m wrong, but I would say it was in the last 30
                       days as the business in Florida was shuddered and the assets were sold.
17
      Chris Dawes      Alright, so there has been a change in the printable address from Florida to
18
                       Arizona in the last thirty days, is that right?
19
      Robert Wheaton   Yes
20
      Chris Dawes      One of the things I noticed in the Schedules is that the Debtor has itemized the
21                     debt owed to the Landlord in the amount of $354,898, when is that through?
22    Robert Wheaton   Ron, do you want to
23    Ron Dowdy        I believe that is through April 6th
24
      Chris Dawes      Okay. Now that does not account for any of the liquidated damages owed under
25                     the Lease, correct?

26    Sierra Minter    If I could chime in, this is Sierra Minter, Debtor’s counsel, we are disputing the
                       liquidated damages and I think that’s a legal question that will be answered in
27                     later proceedings.
28

                                                  14
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page15 of 29



 1    Chris Dawes      Well, I’m just trying to understand the number. So, the number does not include
                       any liquidated damages, correct?
 2

 3    Robert Wheaton   The number doesn’t include liquidated damages.

 4    Chris Dawes      Alright, now that balance is indicated as disputed, what is the basis of the
                       disputed characterization?
 5
      Patti Chan       I’m assuming that Mr. Wheaton is directed to answer, unless he needs Mr.
 6                     Dowdy’s help.
 7    Robert Wheaton   I will defer to Mr. Dowdy
 8
      Ron Dowdy        The dispute is a legal matter that will be answered by our terms.
 9
      Chris Dawes      Okay. Well, what I’m trying to understand is why the Debtor checked disputed
10                     on the balance owed to the Landlord. What is the factual basis for the dispute?

11    Ron Dowdy        To the extent that that’s going to call for attorney-client privilege
                       communication, I would just recommend you speak with your counsel.
12
      Chris Dawes      Yeah, and I don’t want to know about attorney-client communications, what I’m
13
                       looking to understand is what is the factual basis of the dispute between the
14                     Tenant and the Landlord on the balance owed under the Lease. And if the
                       Debtor doesn’t know, I will accept that.
15
      Patti Chan       Again,
16
      Ron Dowdy        Yeah, I’m going to still say the same answer that I had before
17
      Chris Dawes      And what was that Sir?
18

19    Ron Dowdy        That, that we – that will – out attorneys will, will answer that

20    Chris Dawes      Okay, are you saying you don’t know?

21    Ron Dowdy        No, I’m not saying that. I’m just
22    Chris Dawes      Okay. Well I get it but I’m, I’m here to ask the Debtor questions and I’m trying
                       to understand the Debtors – why the Debtor has indicated that they dispute a
23
                       balance or dispute a claim.
24
                       Can you tell me that?
25
      Robert Wheaton   I’m not in a position to tell you that
26
      Chris Dawes      Okay
27
      Robert Wheaton   And that this is Mr. Wheaton.
28

                                                  15
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page16 of 29



 1    Chris Dawes      Alright. Now, Mr. Wheaton, is it correct that the Tenant has not paid rent in
                       nearly 14 months?
 2

 3    Robert Wheaton   I don’t believe that that is correct. I believe that rent was paid through April of
                       2020 and Ron, correct me if I’m wrong, was May paid as well?
 4
      Ron Dowdy        Ahh, yeah, the sub theory is for April 2021 and May of 2021 was paid.
 5
      Chris Dawes      Alright, I think we’re – there is a little bit of miscommunication here, because
 6                     Mr. Wheaton was talking about paying rent through April 2020. Is that correct?
 7    Ron Dowdy        Well, we actually paid rent through May 31st of 2020.
 8
      Chris Dawes      Okay. And then, Mr. Dowdy, you started to say that sub rent in May of 2021
 9                     rent has been paid? Did I understand that right?

10    Ron Dowdy        Yeah

11    Chris Dawes      Okay. When was that paid?
12    Ron Dowdy        The check was issued last week and it was delivered to the Landlord on
                       Saturday, what, 3 days ago.
13

14    Chris Dawes      And do you recollect the amount of that check?

15    Ron Dowdy        It was $57,000 and a few hundred dollars, I don’t remember the exact

16    Chris Dawes      Okay. And that was delivered – how was that delivered? Just so my folks can
                       track that down
17
      Ron Dowdy        It was delivered by Express Mail through the United States Post Office
18

19    Chris Dawes      Okay. And, I only ask because as of yesterday they, I understood they had not
                       received it. So, we’ll check on that. We’ll check on that. So, a couple of other
20                     things regarding the space. I understand that some of the sprinkler lines had
                       frozen and there were some damage back in mid-February. Are you familiar
21                     with that?
22    Robert Wheaton   I am. And this is Robert Wheaton answering that question.
23
      Chris Dawes      Okay. And Mr. Wheaton, there were certain emergency repairs undertaken for
24                     which the Landlord invoiced the Tenant, correct?

25    Robert Wheaton   That is correct.

26    Chris Dawes      Okay. And none of those have been paid, am I right?
27    Robert Wheaton   They have not been paid nor do I necessarily agree that, with the Tenant, ahh
                       the Landlord’s position with respect to those charges.
28

                                                 16
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page17 of 29



 1    Chris Dawes      You’ve seen correspondence from the Landlord indicating some additional
                       repairs will be necessary. Are you familiar with that correspondence?
 2

 3    Robert Wheaton   You’ll have to be more specific. I am familiar with all correspondence that the
                       Landlord has sent to me but I’m not sure what you are referring to now.
 4
      Chris Dawes      There is a letter that I believe was sent out in early March from John Deacon
 5                     regarding the repairs and had forwarded along some invoices and had noted that
                       there would be some additional repairs and that the Landlord expected Tenant
 6                     would undertake. Does that help you?
 7    Robert Wheaton   That does and I did receive that and I actually looked at the sprinkler
 8                     configuration on Saturday in the gift shop area and I am – I have indicated that
                       I was not in agreement with Landlords position as to the who was responsible
 9                     for the expense and I have on my do to list to meet with, try to meet with the
                       Landlord this week to determine what additional requirements they expect.
10
      Chris Dawes      Okay. Had any further repairs been made to any of the plumbing or sprinkler
11                     lines this calendar year?
12
      Robert Wheaton   The answer is that my understanding is that the plumber is there today doing
13                     work. My understanding is that we had requested plumbers to do work on a
                       couple of other occasions and I know at least one time, the plumbers did not
14                     show. I cannot tell you one way or another whether they did show for some
                       other assignments but, we have a to do list and we are going to work through it
15                     this week.
16
      Chris Dawes      And then, in terms of the – who is the Debtor brining on board in terms of
17                     plumbing, subcontractors? Do you know?

18    Robert Wheaton   Bell is the vendor’s name. Bell Plumbing and Heating

19    Chris Dawes      Oaky
20    Robert Wheaton   Is that correct Ron? Is it Bell?
21    Ron Dowdy        I think its Bell Heating and Plumbing
22
      Chris Dawes      Okay. There, let me switch gears a little bit and ask you about – there is a grease
23                     trap bill of about $21,000. Are you familiar with that grease trap bill?

24    Robert Wheaton   I am not.
25    Chris Dawes      Do you know if the Debtor has made any arrangements to bring the grease trap
                       bill current?
26

27    Robert Wheaton   I have no idea of what you are talking about.

28    Chris Dawes      Okay. Alright. Have you had any interaction with City Lakewood Officials
                       regarding the grease trap situation?

                                                 17
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page18 of 29



 1    Robert Wheaton   No
 2    Chris Dawes      Alright. And to your – that hasn’t been brought to your attention by anybody at
 3                     any time?

 4    Robert Wheaton   Repeat the question

 5    Chris Dawes      Yeah, has anyone raised with you, say in the last six months, any issue with
                       respect to the grease trap and the bill that has accumulated with respect to service
 6                     on that?
 7    Robert Wheaton   Absolutely not, in the last six months.
 8
      Chris Dawes      How about
 9
      Robert Wheaton   or in the last year. Or in the last year.
10
      Chris Dawes      Okay. Alright. What is – is that something that the Debtor paid directly for
11                     grease trap service?
12    Robert Wheaton   Yes
13    Chris Dawes      Alright. Let me switch gears again and ask you a little bit about the intellectual
14                     property that has been described in the Debtor’s Schedules. As I understand it,
                       there is a – its described as an oral agreement for intellectual property. Are you
15                     familiar with that?

16    Robert Wheaton   Yes
17    Chris Dawes      Okay. And what, what exactly is the intellectual property?
18
      Robert Wheaton   Registered trademarks
19
      Chris Dawes      Okay. And could you describe those?
20
      Robert Wheaton   There are a number of trademarks but the specific one that I can describe is a
21                     mark, I don’t have the numbers of the Federal trademarks. It’s a mark very
                       specifically multicolored, Casa Bonita mark.
22
      Chris Dawes      And that, if I understand it, that mark is owned by Star Buffet, Inc.?
23

24    Robert Wheaton   There will be a correction in – an amendment to a document filed. The 202
                       document that will show that the actual owner is Casa Bonita Denver, Inc.,
25                     which is a wholly owned subsidiary of Star Buffet, Inc. and it’s the sole asset
                       of that entity.
26
      Chris Dawes      Alright. And that correction – and for how long has that been the case?
27
      Robert Wheaton   I believe since 2011
28

                                                  18
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page19 of 29



 1    Chris Dawes      And who, who is filing this correction?
 2    Robert Wheaton   Counsel for the Debtor.
 3
      Chris Dawes      Okay. Is that your bankruptcy counsel?
 4
      Robert Wheaton   That is the bankruptcy counsel.
 5
      Chris Dawes      Okay. Now, so the verbal intellectual property agreement is – who negotiated
 6                     that?
 7    Robert Wheaton   I did
 8    Chris Dawes      Okay. And you negotiated that for who?
 9
      Robert Wheaton   I’m not sure I understand your question
10
      Chris Dawes      Did you negotiate that for the Debtor?
11
      Robert Wheaton   I negotiated that for the Shareholder.
12
      Chris Dawes      Okay. Now you are confusing me. Let me, let me say, who are the parties to
13                     the verbal intellectual property agreement?
14
      Robert Wheaton   It would be three parties. It would be Star Buffet, Inc. It would be Casa Bonita
15                     Denver, Inc. And it would be Summit Family Restaurants, Inc.

16    Chris Dawes      Okay. And Summit Family Restaurant, the Debtor, would be the Licensee? Is
                       that right?
17
      Robert Wheaton   It would be the Licensee, that’s correct
18
      Chris Dawes      And then the Licensor is who?
19

20    Robert Wheaton   The Licensor would be Casa Bonita Denver, Inc. and the owner of the License
                       would be Star Buffet Inc.
21
      Chris Dawes      Alright. So, is there an agreement between Star Buffet, Inc. and Casa Bonita
22                     Denver?
23    Robert Wheaton   No
24
      Chris Dawes      Okay. So, how then does Casa Bonita Denver license the mark to the Debtor?
25
      Robert Wheaton   Well, that element of the 202 was accurate, it’s a verbal agreement between Casa
26                     Bonita Denver and Summit. Which is a general standard practice of Star Buffet,
                       Inc. Star Buffet, Inc. is the holder of intellectual property of any of the
27                     subsidiaries and they license the use of that to operating subsidiaries. On an
                       informal, verbal arrangement.
28

                                                 19
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page20 of 29



 1    Chris Dawes      When was the verbal agreement reached?
 2    Robert Wheaton   I think I indicated that it was effective and, so I would assume agreed to in 2011.
 3
      Chris Dawes      Okay. And are there any writings reflecting that? Letter of Intent? Term Sheet?
 4                     Email confirmations? Anything?

 5    Robert Wheaton   I will have to confirm that; one way or another.

 6    Chris Dawes      Okay. So, for this (interrupted)
 7    Robert Wheaton   I’m sorry. That was my (inaudible)
 8    Chris Dawes      Yeah (talking over each other)
 9
      Robert Wheaton   My belief is, my belief is that that there will be some written kind of converse,
10                     confirmation of a directive from me to our IP counsel to effect that transaction.
                       Right.
11
      Chris Dawes      So, in terms of negotiating the oral agreement between the owner, licensor and
12                     licensee, who are the representatives who, who made that happen?
13    Robert Wheaton   It would be me.
14
      Chris Dawes      Just you?
15
      Robert Wheaton   Yes.
16
      Chris Dawes      Okay. And what are the terms of the what you are describing today as a verbal
17                     license agreement between Casa Bonita Denver and the Debtor? What are the
                       terms of that agreement?
18

19    Robert Wheaton   It would be a, good until terminated right to use the Casa Bonita name by
                       Summit Family Restaurants.
20
      Chris Dawes      So is there, does Debtor pay for utilization of this intellectual property?
21
      Robert Wheaton   It does not and none of our IP ________ incur those costs and there is very
22                     specific accounting reason for that and that is that Star Buffet, Inc. owns
                       subsidiaries that have significant intellectual property and that other subsidiaries
23
                       that don’t and so that we can compare financial performance of one subsidiary
24                     to another, on an equal or apples to apples basis, we do not charge for the use of
                       intellectual property or we’re not able to compare the performance of one where
25                     there are, there might be license payments for use and one where there isn’t so
                       we hold the intellectual property and the Star Buffet level and the subsidiary
26                     levels do not incur any costs for using the intellectual property owned by Star.
27    Chris Dawes      Okay. What are the (interrupted)
28
      Robert Wheaton   There are others, other subsidiaries such as Casa Bonita Denver Inc.

                                                  20
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page21 of 29



 1    Chris Dawes      And what is the term or duration of the verbal intellectual property agreement
                       that Debtor is party to?
 2

 3    Robert Wheaton   I, I thought I indicated that it was good till cancelled.

 4    Chris Dawes      And what governs the right of cancellation?

 5    Robert Wheaton   It is significant on my part as to whether to cancel it or not.

 6    Chris Dawes      Okay. It’s entirely your discretion?
 7    Robert Wheaton   I am the sole director and that is of, of Summit and I am one of a number of
                       directors of Star Buffet Inc. and then may or may not be discussion at the director
 8
                       level of Star Buffet Inc. but it wouldn’t be at the Summit. They need discussion
 9                     at the Summit level other than mine.

10    Chris Dawes      In their right of termination, as you described it, is in favor of Casa Bonita
                       Denver, is that right?
11
      Robert Wheaton   That would be correct.
12
      Chris Dawes      All right. Is there, there’s not agreement between Star Buffet and Casa Bonita
13
                       Denver that’s in writing, correct?
14
      Robert Wheaton   That’s correct.
15
      Chris Dawes      And there’s no consideration paid by Casa Bonita Denver to Star Buffet?
16
      Robert Wheaton   I apologize, to (inaudible) the answer is there is no consideration exchanged
17                     between those two parties.
18
      Chris Dawes      All right. And, like with the Debtor, is it your position, you personally can
19                     terminate that arrangement between Star Buffet and Casa Bonita at any time?

20    Robert Wheaton   Based on business considerations at that point in time, I would make that
                       decisions.
21
      Chris Dawes      Okay. Are there other than Casa Bonita Denver and the Debtor, are there any
22                     other licensees using this intellectual property?
23
      Robert Wheaton   None.
24
      Chris Dawes      All right. The schedules also indicate that there is cash on hand of about
25                     $984,000 is that right?

26    Robert Wheaton   That is correct
27    Chris Dawes      All right. And I understand from Mr. Dowdy’s testimony earlier that’s the
                       money that the Debtor intends to use to operate in the short term?
28

                                                  21
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page22 of 29



 1    Robert Wheaton   Yes.
 2    Chris Dawes      Okay. Is that, are those monies PPP loan proceeds?
 3
      Robert Wheaton   Yes.
 4
      Chris Dawes      Okay. Entirely?
 5
      Robert Wheaton   Yes. Ahh (interrupted)
 6
      Patti Chan       Is that Mr. Dowdy?
 7
      Ron Dowdy        Yes. Yes, other than maybe pennies.
 8

 9    Chris Dawes      Okay. And are there limitations as to how the Debtor can expend those PPP
                       monies?
10
      Robert Wheaton   Yes.
11
      Chris Dawes      Okay. And are there limits as to how much can be spent on something like for
12                     example, rent?
13    Robert Wheaton   Yes.
14
      Chris Dawes      And what do you understand those limits to be?
15
      Robert Wheaton   Well, there is a specific formula, I don’t have the formula in front of me, I would
16                     defer to Ron who may have that handy, but I don’t have that PPP document in
                       front of me. I would like to defer Ron if he has it.
17
      Chris Dawes      It would be fine by me.
18
      Ron Dowdy        Uh, I don’t have the document in front me either. But, but the basics of the PPP
19
                       that, uh, you spend 60% on payroll and then that allows you to spend on other
20                     items….

21    Chris Dawes      The other 40%?

22    Ron Dowdy        The basics of PPP
23    Chris Dawes      Is it Debtor’s intent to assume the lease of my client?
24
      Robert Wheaton   Yes
25
      Chris Dawes      Okay. And how, what is Debtor’s plan or proposal to cure the arrearages on the
26                     lease?

27    Patti Chan       We haven’t filed a, this is the Debtor’s attorney, I don’t think those are a fairly
                       appropriate questions for a 341. We’re just figuring things out and we haven’t
28                     filed a Plan yet or even really got passed the administrative hurdles.

                                                 22
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21              Entered:07/27/21 14:50:57 Page23 of 29



 1    Chris Dawes      Okay. But you do understand that the only so much as the cash on hand can be
                       utilized to cure the lease, right?
 2

 3    Robert Wheaton   I do, I understand the rules, but, but that is the rules are fairly clear. I just don’t
                       have them in front of me.
 4
      Chris Dawes      Okay. All right. The, there’s been some mention of employees, as I understand
 5                     it, there’s currently three employees that the Debtor has, is that right?

 6    Robert Wheaton   Yes.
 7    Chris Dawes      And who are those employees?
 8
      Robert Wheaton   Dawn Mastiff is the acting general manager and I would defer to Ron and the
 9                     payroll detail if he has it in front of him for the other two.

10    Ron Dowdy        I do not have that detail.

11    Chris Dawes      Do you know the names of your other, you have three employees, one which is
                       Dawn Mastiff, do you know the names of your other two employees?
12
      Robert Wheaton   I do not.
13

14    Chris Dawes      Do you know their titles?

15    Robert Wheaton   I do not.

16    Chris Dawes      Do you know their hire dates?
17    Robert Wheaton   I do not.
18    Chris Dawes      Do you know their comp?
19
      Robert Wheaton   I do not.
20
      Chris Dawes      Do you know who hired them?
21
      Robert Wheaton   My understanding is that it would have been Dawn who hired them.
22
      Chris Dawes      Okay. I would _____ Mr. Dowdy’s statement on that
23
      Ron Dowdy        Yes, that’s my understanding.
24

25    Chris Dawes      When did you hire them sir?

26    Ron Dowdy        I didn’t hire them, Dawn.

27    Robert Wheaton   Dawn Mastiff hired them.

28    Chris Dawes      I see. So, when did you hire Dawn?

                                                    23
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page24 of 29



 1    Ron Dowdy        Her hire date was April 27th
 2    Chris Dawes      So two weeks ago?
 3
      Ron Dowdy        Yes.
 4
      Chris Dawes      Okay. And is she on the payroll now?
 5
      Ron Dowdy        Yeah.
 6
      Chris Dawes      Okay. And had she been with the Debtor before it shut down a year or so ago?
 7
      Ron Dowdy        Yes.
 8

 9    Chris Dawes      She’s a return employee then?

10    Ron Dowdy        Correct, yes.

11    Chris Dawes      As I understand it, there were another 30 or 40 employees that you’re lining up
                       on a part time basis, is that right?
12
      Robert Wheaton   I believe my statement was that I expected, my response to Patti was that, that
13                     90% would be part time, I would guess, I’ll know more later this week we’ll be
14                     full time.

15    Chris Dawes      Okay. So the 30 to 40 people that are going to come on are they, what are the
                       general, what are they going to be doing?
16
      Robert Wheaton   They will initially be doing different maintenance related activities, umm, I
17                     expect that at least two will be maintaining the gift shop, inventory and I believe
                       that a couple will be taking employment applications.
18

19    Chris Dawes      Okay. So these, so these are not operational folks, these are people that kind of
                       do clean up and address getting the space up and running? Is that fair?
20
      Robert Wheaton   No, that’s not correct. These are, for the most part, former employees who have
21                     expressed an interest in coming back, some of them worked in the kitchen, some
                       of them worked as servers, some of them worked in a management capacity,
22                     some of them worked in an entertainment capacity, some of them worked in the
                       arcade, and they have agreed to come back and work, until get the restaurant
23
                       open and I expect as I should that a number of them the paperwork will be done
24                     this week in terms of hiring them and scheduling them to work.

25    Chris Dawes      Okay. Is that something that, is Dawn doing all that?

26    Robert Wheaton   Uhhh, later this week I will be helping Dawn so some of that.
27    Chris Dawes      Okay.
28

                                                 24
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21             Entered:07/27/21 14:50:57 Page25 of 29



 1    Robert Wheaton   And other staff, there will be other staff that’s been hired will help Dawn do
                       that.
 2

 3    Chris Dawes      Got it. And are you, Mr. Wheaton, spending time in Colorado in the year 2021
                       in connection with these efforts?
 4
      Robert Wheaton   I haven’t spent any meaningful time at all, as a matter of fact, I made my first
 5                     trip to Denver last week, I spent, umm, I stand corrected I was there for one day
                       two weeks ago and I was there for two days last week.
 6
      Chris Dawes      So who’s quarterbacking the efforts to reopen the restaurant?
 7

 8    Robert Wheaton   I am.

 9    Chris Dawes      Okay. All right.

10    Robert Wheaton   I’m going to have an open.

11    Chris Dawes      When is that?
12    Robert Wheaton   When the, umm the restaurant is cleaned and we get approval from the Health
                       Department to reopen.
13

14    Chris Dawes      And do you have an estimated date for that?

15    Robert Wheaton   I do not.

16    Chris Dawes      Any, any estimate at all?
17    Robert Wheaton   I don’t know what the Health Department is ehh going to require us to do.
18    Chris Dawes      Are you interfacing with the Health Department on that front?
19
      Robert Wheaton   I have not to date interfaced with the Health Department. But I will be soon.
20
      Chris Dawes      All right. Is the (interrupted)
21
      Robert Wheaton   The Health Department, if I could just, we provided in 2020 and 2021 three
22                     proposals to reopen under certain circumstances that was done by the former
                       general manager, Mike Mason, the Health Department rejected at least two of
23                     those three plans to reopen so I simply do not know what active stage the Health
24                     Department will require. I’m hopeful that it will, that they will be cooperative
                       and that the requirements will be minimal. But I have no way of knowing until
25                     I meet with the Health Department and Dawn meets with the Health Department.
                       And before I meet with the Health Department, I want everything to be right.
26                     So…
27    Chris Dawes      If I understand your testimony correct, then, no one from the Debtor has
28                     communicated with anyone from the Health Department in the last twelve
                       months, is that fair?

                                                   25
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page26 of 29



 1    Robert Wheaton   No, that is not what I said. I said, it’s been twice in 2020 and once in 2000, or
                       at least I thought I did, once in 2021, Mike Mason who is the former VP of
 2                     operations for Casa Bonita met with the Health Department, provided a plan to
 3                     reopen with the Health Department and that plan was, on at least two of the three
                       occasions, rejected.
 4
      Chris Dawes      Okay. And what about the third?
 5
      Robert Wheaton   I don’t know the outcome of the third.
 6
      Chris Dawes      Okay. All right. And so, when was that communication from Mike in 2021?
 7                     Do you know when?
 8
      Robert Wheaton   I don’t know the specific date, but I believe the last communication, I, I, I’m
 9                     guessing I believe the last communication was March, early March or late
                       February of 2021.
10
      Chris Dawes      Okay. So, the Debtor would have some written proposals or plans they would
11                     have submitted to the Health Department?
12
      Robert Wheaton   I’m sure, yes
13
      Chris Dawes      Okay. Who would have those records?
14
      Robert Wheaton   I will follow up with Mike Mason on my next trip to Denver.
15
      Chris Dawes      Is Mike Mason in the employee of the Debtor currently?
16
      Robert Wheaton   No.
17
      Chris Dawes      All right. And the only employees now are Dawn and the two employees you
18
                       were not able to identify, correct?
19
      Robert Wheaton   That’s correct.
20
      Chris Dawes      All right. The, I know your schedules for the Debtor identifies Star Surplus
21                     Lines as the insurer for the property, is that right?
22    Robert Wheaton   If you’ll allow me to go to that, can you refer to the page so I can get the answer?
23
      Chris Dawes      Yes. If you take a look at page 5, part 11.
24
      Robert Wheaton   I see page 5 but I, just allow me, I have, it’s my page 7 but I’m there now.
25
      Chris Dawes      Okay. Yeah, if you look on the right-hand corner, you’ll see the reference to
26                     page 5 I think.
27    Robert Wheaton   Well, I’m looking at the, some bates, what I think are bate stamped docs at the
                       bottom, but I see the page 5 reference that you are referring to
28

                                                  26
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21           Entered:07/27/21 14:50:57 Page27 of 29



 1    Chris Dawes      Okay, okay. So, Star Surplus is the property insurer?
 2    Robert Wheaton   That’s correct.
 3
      Chris Dawes      And the property insurance is paid in full through when?
 4
      Robert Wheaton   Ummm, December of this year.
 5
      Chris Dawes      Through December 2021?
 6
      Robert Wheaton   That’s correct.
 7
      Chris Dawes      Okay.
 8

 9    Robert Wheaton   That same schedule shows Pinnacle is the workers’ comp carrier, and then a
                       primary and excess PO carrier (inaudible) insurer of Princeton.
10
      Chris Dawes      Okay. Are all of the Debtor’s employees in the State of Colorado?
11
      Robert Wheaton   To the extent that I will be an employee, I am not a resident of the State of
12                     Colorado.
13    Chris Dawes      All right. You are not an employee of the Debtor, correct?
14
      Robert Wheaton   No, I have never been an employee of the Debtor, I have been, my initial
15                     statement is I am the Debtor’s CEO and sole director.

16    Chris Dawes      Are all of the Debtor’s employees residents of the State of Colorado?

17    Robert Wheaton   To my knowledge.
18    Chris Dawes      Does the Debtor have any Creditors in the State of Arizona?
19    Robert Wheaton   The listing would suggest that the majority of the Creditors are Colorado
20                     Creditors.

21    Chris Dawes      Okay. And I agree and I went through it, I didn’t see any Arizona Creditors but
                       that’s why I was asking the question, does the Debtor have any Creditors in
22                     Arizona?
23    Robert Wheaton   There are none listed on the, in the Schedule.
24
      Chris Dawes      Okay. And the Schedules are true (beep interruption) to your personal
25                     knowledge, correct?

26    Robert Wheaton   They are true and complete and accurate to my knowledge.

27    Chris Dawes      All right. So, we can state that the Debtor does not have any creditors in
                       Arizona, correct?
28

                                                 27
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21             Entered:07/27/21 14:50:57 Page28 of 29



 1    Robert Wheaton    Yes.
 2    Chris Dawes       All right, thanks those are the questions I have for the moment, I appreciate your
 3                      time this morning.

 4    Patti Chan        Okay

 5    Chris Dawes       You’re welcome.

 6    Patti Chan        And, I’m going to turn to Mr. Hawkins and again state your name and
                        appearance for the record.
 7
      Bill R. Hawkins   Bill R. Hawkins I am counsel for save Casa Bonita LLC. I just have a couple
 8
                        of questions to follow up from the other questions that were asked. Do you have
 9                      the breakeven customer occupancy level percentage number? Or you would
                        actually be on a breaking positive basis?
10
      Robert Wheaton    Umm, I, I would tell you that historically, umm, (sigh). You know what, no.
11                      You indicated that right now the state is allowing 50% occupancy and that’s
                        going to be a negative status, is that right? I don’t, I believe the way I understand
12
                        Colorado and every state is slightly different is that there are state guidelines
13                      and then there are local and in our case Jefferson County’s Health Department
                        guidelines. And at the end of the day it’s going to be Jefferson County that
14                      dictates what they expect, the rules that they except us to follow. And since I
                        have not talked to Jefferson County, I don’t know what Jefferson County’s
15                      expectations are.
16    Bill R. Hawkins   Okay. I was just trying to get a flavor for how much occupancy has to go up
17                      before you believe you’re going to be operationally positive. Do you know what
                        that level is?
18
      Robert Wheaton    Well the reason I’m hesitant is that Casa Bonita is more than a restaurant. As I
19                      pointed out earlier it has a lot of different elements to it. It has an entertainment
                        element, it has an arcade element, it has a retail element and then it has a food
20                      element. And I know historically what those breakdowns have been. If Casa
21                      Bonita is allowed to operate at only 50% capacity, then to keep the losses to a
                        minimum it may involve a different mix initially of those what I’ll call 5
22                      different revenue components. And so, I’m hesitant to give any numbers until I
                        have a better handle on what the capacity is going to be. And when that is set,
23                      that will dictate where, what my targets are for those various revenue
                        components and then I’ll be able to tell what the breakeven is going to be. So
24                      when we put our pro formas together to provide the creditors, we have the rules
25                      we’ll have the revenue mix and I’ll be able to tell within a very small error range
                        what we’re, what losses we would sustain until we reach full capacity seating.
26                      But I don’t know that now.

27    Bill R. Hawkins   Are you aware that my client is interested in purchasing the restaurant?
28    Robert Wheaton    No. Well, I heard that last night. I’m not sure I know who your client is.

                                                   28
     122865592.1
 Case:21-13328-MER Doc#:97-2 Filed:07/27/21            Entered:07/27/21 14:50:57 Page29 of 29



 1    Bill R. Hawkins   In connection with my client’s interest to purchase the restaurant, I believe he
                        said that you had incredibly well detailed financial statements for a lot of years
 2                      going back. In that regard, could we get the last 5 years detailed financial
 3                      statement for operations?

 4    Robert Wheaton    That request would have to be through counsel.

 5    Bill R. Hawkins   Okay. I’ve made that request, so I’ll follow up with that. Alright. That’s all I
                        Have
 6
      Patti Chan        Okay. And finally, Ms. Fishman? Do you have any questions? And again,
 7                      please state your appearance for the record.
 8
      Jessie Fishman    Hi Jessie Fishman on behalf of Mr. Hernandez and I actually don’t have
 9                      questions. Thank you.

10    Patti Chan        Okay. I just have a few more. Mr. Wheaton, do you anticipate filing a plan of
                        reorganization within the statutory timeframe or July 7, 2021?
11
      Robert Wheaton    Yes.
12

13    Patti Chan        Thank you so much for providing all the documents we’ve requested. Did Ms.
                        Corklin speak with Mr. Dowdy or you about the monthly operating reports that
14                      need to filed due the following the month on the 21st?

15    Robert Wheaton    My understanding is yes, but I defer to Mr. Dowdy.
16    Mr. Dowdy         The answer is yes.
17    Patti Chan        And are you going to be completing the reports, or will you be hiring an
18                      accountant to assist with that?

19    Robert Wheaton    I will complete the reports.

20    Patti Chan        Okay. So first to thank everyone for your time and patience. We went longer
                        than normal since normally we would have other 341 meetings but that would
21                      have resulted in just a continued 341 so instead, we were able to complete the
                        questions. So, at this time I have no further questions and this 341 meeting for
22
                        the Debtor is concluded. Thank you.
23

24

25

26

27

28

                                                  29
     122865592.1
